     Case 2:21-cv-04645-FMO-GJS Document 36 Filed 08/23/21 Page 1 of 1 Page ID #:276



1

2

3

4

5

6                                    UNITED STATES DISTRICT COURT

7                                  CENTRAL DISTRICT OF CALIFORNIA

8

9     ALEX FIGUEROA, et al., individually and )         Case No. CV 21-4645 FMO (GJSx)
      on behalf of others similarly situated, )
10                                            )
                           Plaintiffs,        )
11                                            )         ORDER DISMISSING ACTION
                    v.                        )
12                                            )
      BISSELL HOMECARE, INC.,                 )
13                                            )
                           Defendant.         )
14                                            )

15           The complaint in the above-captioned case contains individual and class allegations.

16    Plaintiffs have filed a Notice of Settlement notifying the court that plaintiffs have settled their

17    individual claims with defendant. (See Dkt. 33, Notice of Settlement [ ]). Plaintiffs have since

18    clarified that plaintiffs seek to dismiss the class claims without prejudice. (See Dkt. 35, Plaintiffs’

19    Notice Re: Status of Class Allegations at 1-3).

20           Having reviewed the case file and determined that no prejudice to the putative class will

21    result from the dismissal, IT IS ORDERED that the above-captioned action is hereby dismissed

22    with prejudice as to plaintiffs’ individual claims and without prejudice as to the class claims.

23    Upon good cause shown within 45 days from the filing date of this Order, to re-open the action

24    if settlement is not consummated. The court retains full jurisdiction over this action, and this Order

25    shall not prejudice any party to this action.

26    Dated this 23rd day of August, 2021.

27                                                                              /s/
                                                                      Fernando M. Olguin
28                                                                United States District Judge
